UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported) – January 14, 2010 ENB FINANCIAL CORP (Exact name of registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No) of Incorporation) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (717) 733-4181 Not Applicable (Former Name, Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ENB FINANCIAL CORP Item 2.02. Results of Operations and Financial Condition. The Registrant issued a press release regarding earnings for the fourth quarter of 2009 on January 14, 2010, attached as Exhibit 99 and incorporated herein by reference. The information furnished under this Item 2.02 of this Current Report on Form 8-K, including Exhibit 99, shall not be deemed “filed” for purposes of the Securities Exchange Act of 1934, as amended. Item 9.01. Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed in this Current Report. Exhibit Number Description Page Number 99 Press Release regarding earnings for the fourth quarter of 2009 for ENB Financial Corp dated January 14, 2010. 4 2 ENB FINANCIAL CORP SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registranthas duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ENB FINANCIAL CORP (Registrant) Dated:January 15, 2010 By: /s/Scott E. Lied Scott E. Lied Treasurer (Principal Financial Officer) 3
